Case 1:19-cr-00125-ABJ Document 107 Filed 08/16/19 Page 1of3

STIPULATION REGARDING SKADDEN
DOCUMENT MANAGEMENT SYSTEM DOCUMENT HISTORY REPORTS AND
DRAFTS

The parties stipulate to the following facts:

1. At all times relevant to this case, the law firm Skadden, Arps, Slate, Meagher & Flom LLP
(“Skadden”) maintained an electronic document management system (“system”).

2. This system kept electronic records of the dates and times when Skadden employees
created, accessed, edited, and emailed documents, including documents created in the
program Microsoft Word. This system enabled Skadden employees to access, open, and
edit a document created by other Skadden employees, as long as another Skadden
employee did not have the document open at the same time or the document did not have
security restrictions blocking access to some or all other Skadden employees. If a
document was already open, others could view the document or create a copy of the
document to work on.

3. When the document management system reflects a document being “check[ed] out,” that
could mean the user has opened the document in editable form on the document
management system. In contrast, when the document management system reflects a
specific document having been “accessed” by a user, without another corresponding entry
at approximately the same time, that means the user did not open the specific document in
editable form, did not save edits to the specific document, and did not email the specific
document. In addition, an “access” entry does not necessarily mean that the user read or
even looked at the document.

4. Document history reports reflect the following information about drafts of the letter that
Mr. Craig ultimately sent to the FARA Unit on or about June 3, 2013:

a, On April 29, 2013:

i. As reflected in the document history report in GX 456, Mr. Craig created a
first draft of this response (document no. 1246982, version 1 in the system)
and emailed it, all around 6 p.m. Eastern Daylight Time (EDT). The email
and attachment in GX 427 reflect that the draft response, bearing the same
document and version numbers, was sent to Mr. Sloan.

b. On May 1, 2013:

i. Mr. Craig accessed and edited the same document (no. 1246982, version 1)
from approximately 1:10-1:50 p.m. EDT, as reflected in GX 456. Mr. Craig
emailed this draft response, bearing the same document and version
numbers, to Mr. Sloan, as reflected in GX 428.

GOVERNMENT
j. Exner
3

| Cae

 

 
Case 1:19-cr-00125-ABJ Document 107 Filed 08/16/19 Page 2 of 3

Cc.

ii. Shortly thereafter, also on May 1, 2013, the document history report in GX
455 reflects that Mr. Sloan created a new document (no. 1082842, version
1), titled “FARA responses (G. Craig draft)” at around 2:19 p.m. EDT, and
sent Mr. Craig a link to the new document at around 2:41 p.m. EDT, as
reflected in GX _429, Mr. Craig then edited and emailed document no.
1082842 to Ms. Catherine Whitney, Mr. Craig’s administrative assistant, as
reflected in GX 430.

On May 15, 2013:

i. As reflected in the document history report in GX 456, Mr. Craig accessed,
edited, and emailed document no. 1246982, version 1—the separate, earlier
draft of the response letter that he had first created on April 29, 2013—
between approximately 12:55-1:18 p.m. EST. As reflected in GX 431, Mr.
Craig emailed this draft response to Mr. Sloan, again using the file, bearing
the same document and version numbers, he had originally created on April
29 and sent to Mr. Sloan on May 1, 2013.

d. On May 20, 2013:

€.

i. Mr. Sloan forwarded to Lillian Singer, an administrative assistant at
Skadden, three different drafts of this letter:

1. These documents included the drafts that Mr. Craig had emailed Mr.
Sloan on May 1, 2013 and May 15, 2013 (as reflected in GX_ 433
and GX 434, and the document that Mr. Sloan had created, and
which Mr. Craig had edited, on May 1, 2013 (as reflected in GX 436
and GX 455).

2. Ms. Singer proceeded to create several documents from those that
Mr. Sloan sent to her, and then she created multiple documents that
reflected the various changes among these documents, as reflected
by the emails at GX 435, GX 437, GX 438, GX 439, and GX 440,

as well as their attachments.

As reflected in the document history report in GX_452 and the email in GX 451,
the document that was ultimately finalized and sent to the FARA unit was document
no. 1249835, version | in the system. This was created by Ms. Singer on May 20,
2013, and then accessed and edited by Ms. Whitney, Mr. Craig’s administrative
assistant, on May 21, and May 28, accessed by Ms. Whitney on May 31, accessed
and edited by Mr. Craig on May 31, 2013, and accessed by Mr. Craig on June 3,
2013.

 
Case 1:19-cr-00125-ABJ Document 107 Filed 08/16/19 Page 3 of 3

5. The document history reports in GX 9 and GX_10 provide information about documents
named “gbe first draft of fara response” (document number 1265000, version 1) and “gbe
2 draft fara letter” (document number 1265005, version 1), respectively, both of which Mr.
Craig created on or about September 20, 2013. These document history reports reflect that:

On September 20, 2013, Mr. Craig created “gbe first draft of fara response”
(document number 1265000, version 1) at 1:06 p.m. EDT, and immediately
checked the document back into the document management system.

. Mr. Craig created “gbc 2 draft fara letter” (document number 1265005, version 1)

a few minutes later, at 1:11 p.m. EDT, and he also edited the document on that date.
Mr. Craig emailed this document, bearing the same document and version numbers,
as reflected in GX 7 to Lawrence Spiegel and Allon Kedem.

On September 24, 2013, Mr. Craig accessed and edited the document, bearing the
same document and version numbers, between about 9:30 a.m. and 9:59 a.m. EDT,
and again between 10:32 a.m. and 10:38 am. EDT.

. On September 26, 2013, Mr. Craig accessed the document, bearing the same

document and version numbers, at approximately 2:19 p.m. EDT; he did not edit
the document or email it.

On October 4, 2013, Mr. Craig accessed the document at approximately 4:48 p.m.
EDT; he did not edit the document or email it.

On October 9, 2013, Mr. Craig accessed the document at approximately 10:36 a.m.
EDT; he did not edit the document or email it.

All agreed and stipulated to by:

C

feo Cie }
rego B. Cfaig J Date

sel forthe Government

- Date

  

[dh 20]

 

 

LiAfleF) § /r-[19

Counsel forfr, Craig JS Date

 
